Citation Nr: 1722446	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  13-35 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable evaluation for chorioretinal scars (claimed as bilateral eye condition).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1955 to June 1959 and September 1959 to September 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran requested a hearing via videoconference in December 2013, but requested for it to be canceled in March 2017. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeal.  In December 2013, the Veteran was afforded a VA eye examination and was diagnosed with a nuclear cataract and a chorioretinal scar.  The examiner, however, did not indicate that the Veteran suffered from a retinal condition and did not opine as to whether there were centrally located retinal scars, atrophy, or irregularities in either eye that result in an irregular, duplicated, enlarged, or diminished image in either eye.  Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision.").  Therefore, this claim must be remanded for a new examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records from December 2013.

2.  Schedule the Veteran for a VA eye examination to determine the current severity of his chorioretinal scars (claimed as a bilateral eye condition).

The examiner should note that there is a current, diagnosed retina condition.  The examiner should then opine as to whether there are centrally located retinal scars, atrophy, or irregularities in either eye that result in an irregular, duplicated, enlarged, or diminished image in either eye.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veterans claim for increased evaluation of ischemic heart disease (claimed as a heart condition).  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




